


WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or broadcast
    or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. J.A.T., 2012 ONCA 177

DATE: 20120321

DOCKET: C49796

OConnor A.C.J.O., Watt and
*
Karakatsanis JJ.A.

BETWEEN

HER MAJESTY THE QUEEN

Respondent

and

J. A. T.

Appellant

John M. Rosen and Emily Lam, for the appellant

Christine Bartlett-Hughes, for the respondent

Heard: September 27, 2011

On appeal from the conviction entered on February 12,
    2007, and the sentence imposed on June 6, 2008, by Justice Janet Wilson of the Superior
    Court of Justice, sitting with a jury.

Watt J.A.

[1]

Four sisters accused J.T. (the appellant), their mothers common law
    partner, of serially sexually abusing them for nearly a decade.  J.T. said
    nothing of the sort happened.

[2]

A jury heard the sisters allegations, then the appellants denials.  M.C.,
    the complainants mother, did not testify. The jury believed the complainants
    and not the appellant, whom they convicted of every offence with which he was
    charged.

[3]

The appellant says that his trial was unfair, his convictions a
    miscarriage of justice, because the trial judge permitted the trial Crown to
    introduce a lot of inadmissible evidence.  Hearsay.  Bad character.  Opinion. 
    Prior consistent statements. To make matters worse, the appellant says, the
    trial judge failed to give the jury essential limiting instructions to confine
    their use of admissible evidence to what the law permits, and to tell them not
    to use what had been wrongly admitted.

[4]

The reasons that follow explain why I think it is necessary to have
    these allegations tried again.

THE BACKGROUND

[5]

The disposition I propose for this appeal favours a brief overview of
    the nature of the relationship among the principals with only enough specifics
    to understanding and resolve the claims of error.

The Principals

[6]

In the early 90s, the appellant dated, then moved into the home of M.C. 
    The household included M.C.s four daughters, in descending order of age,
    M.R.F., E.F., M.F. and N.F.

[7]

When he joined M.C.s household, the appellant was unemployed. He made
    no financial contribution to the household, yet didnt hesitate to impose rules
    on the children about shower times, computer and television use, household
    chores and other duties and obligations.

[8]

The relationship between the appellant and the children quickly
    deteriorated. To them, the appellant was a lazy, shiftless, mooch. He sponged
    off their mother. He didnt work. He imposed rules. He administered discipline
    without any moral or other authority to do so.

The 1994 Allegations

[9]

On March 27, 1994, the appellant was charged with sexual assault on
    M.R.F. and assault on E.F. and N.F.  The appellant left the family home for a
    period of time.

[10]

Later
    in 1994, M.R.F. recanted her allegations. She claimed that her biological
    father had put the idea in her head when she had visited him in Portugal. She said
    that she made the allegations to get the appellant out of their home.

[11]

In
    her recantation, M.R.F. also acknowledged that she had told her sisters, E.F.
    and N.F., to lie about physical assaults by the appellant. Like M.R.F., both
    E.F. and N.F. recanted their allegations later in 1994.

[12]

As
    a result of the recantations by the complainants, Crown counsel withdrew all
    charges against the appellant. Shortly after the withdrawal of the charges, the
    appellant returned to M.C.s home to reside with her and her four daughters.

The 1999 Report

[13]

On
    May 6, 1999 the appellant and E.F. had an argument. E.F. told her mother that
    the appellant had been having sex with her. M.C. confronted the appellant. The
    appellant denied E.F.s claims. M.C. expelled the appellant from their home.  Before
    long she readmitted him.

[14]

According
    to E.F., when the appellant returned to their home, he stopped his sexual abuse
    of her. No one contacted the police about these allegations, and thus no
    charges resulted.

The 2001 Incident and Mutual
    Peace Bonds

[15]

On
    May 7, 2001 the appellant and E.F. had another fight. This time, police
    responded. E.F. was charged with assault with a weapon, a candle stick. The
    appellant was charged with assault. E.F.s allegations made no mention of sexual
    assault.

[16]

Later
    in 2001, the appellant and E.F. entered into peace bonds. The assault charges
    were withdrawn.

The Relationship Ends

[17]

In
    August 2001, the appellants relationship with M.C. ended. Early that month,
    M.R.F. told E.F. that she thought that the appellant was abusing M.F.  E.F.
    confronted M.F. with her sisters suspicions. At first, M.F. denied any abuse. 
    Then, E.F. told M.F. that the appellant had abused her (E.F.) and that she
    (E.F.) had made an appointment for M.F. to see a doctor.  M.F. eventually
    agreed that the appellant had abused her.

[18]

E.F.
    told her mother about the appellants abuse of M.F.  According to E.F., M.C. confronted
    the appellant with the allegations. The appellant fled from their home.

[19]

The
    appellant denied any such confrontation. He said that he ended his relationship
    with M.C. just before he left on planned trip to Peru on August 24, 2001.

[20]

The
    appellant returned to Canada in December 2001, but he never returned to M.C.s
    home.

The Investigation

[21]

Later
    in August 2001, E.F. took M.F. to a doctor who referred M.F. to the Suspected
    Child Abuse and Neglect (SCAN) Unit at the Hospital for Sick Children. A
    nurse at the SCAN unit called the Catholic Childrens Aid Service (CCAS) who,
    in turn, contacted police who began an investigation.  Each complainant gave a
    statement to police alleging sexual abuse by the appellant over several years.

[22]

The
    appellant was arrested in May 2003, about 18 months after he had returned to
    Canada from Peru.

The Positions of the Parties at
    Trial

[23]

The
    trial Crown (who was not counsel on the appeal) contended that each complainant
    was a credible witness who provided reliable evidence about sexual abuse by the
    appellant.

[24]

The
    trial Crown argued that the appellant abused his position of trust and
    authority with each complainant. Systematically, by violence and threats, the
    appellant coerced each complainant to have sexual contact, up to and including
    sexual intercourse, with him. The 1994 recantations were false, induced by by pressure
    applied to the complainants by their mother, M.C., including but not limited to
    her suicide attempt.

[25]

The
    trial Crown submitted that, emboldened by the withdrawal of charges in 1994, the
    appellant continued his sexual abuse of various complainants who derived no
    support from their mother.  Eventually, after mutual disclosures in August
    2001, and M.F.s visit to the doctor at E.F.s insistence, the appellant fled
    to Peru when confronted by M.C. about the allegations.

[26]

Trial
    counsel for the appellant (who is also not counsel on appeal) contended that
    the complainants allegations were fabrications, born of animus towards and
    resentment of the appellant. The complainants resented the appellants intrusion
    into their family. They disliked his rules. They considered him a mooch because
    he contributed nothing to the household.

[27]

At
    trial, the appellant submitted that allegations of M.R.F. of sexual abuse, and
    by E.F. and N.F. of physical abuse in 1994, were fabricated. Significantly,
    E.F. did not allege sexual interference in 1994, although she would later claim
    that sexual misconduct began in 1993. The complainants realized they had gone
    too far when their mother attempted suicide. Their recantation was truthful.

[28]

The
    appellant contended that in 2001 the complainants found out that the appellant
    had secretly purchased a home for his parents, all the while contributing nothing
    to M.C.s household. He had also found a videotape depicting E.F. having sex
    with her boyfriend. The appellant told M.C. that their relationship was over.
    M.C. was devastated. Out of vengeance, the complainants colluded, like they did
    in 1994, to falsely accuse the appellant of years of sexual abuse.

[29]

Much
    of the evidence that forms the subject of this ground of appeal was admitted
    without objection at trial. Further, trial counsel did not complain about the
    trial judges treatment of it in her final jury instructions.

The Sentencing Proceedings

[30]

The
    appellant has also applied for leave to appeal the sentences imposed by the
    trial judge. The conclusion I have reached on the appeal from conviction makes
    it unnecessary to consider the sentence appeal.

THE GROUNDS OF APPEAL

[31]

The
    appellant alleges several errors in the reception of evidence and corresponding
    deficiencies in the jury instructions. I would consolidate and paraphrase the
    complaints as errors in:

i.         admitting
    evidence of the appellants extrinsic misconduct and bad character and failing
    to instruct the jury about the limited use that they could make of any of this
    evidence that was properly admitted;

ii.         admitting
    hearsay evidence of statements made by the complainants and third parties and
    failing to properly instruct the jury about the limited use that could be made of
    any of this evidence that was properly admitted;

iii.        admitting
    evidence, principally of prior consistent statements and opinions of others
    supportive of the credibility of the complainants and the guilt of the
    appellant, and failing to provide appropriate instructions to the jury about
    the limited use they could make of this evidence; and

iv.       admitting
    evidence of the appellants after-the-fact conduct and of his exercise of his
    right to remain silent, and failing to provide adequate instructions to the
    jury about their use of this evidence.

analysis

Ground #1: Extrinsic Misconduct and Bad Character Evidence

[32]

The
    sweep of the appellants complaint about the wrongful admission of and
    inadequate instructions about evidence of extrinsic misconduct and bad
    character requires a brief reference to the evidence in issue and to what the
    judge said about it in mid-trial and final instructions.

The Evidentiary Background

[33]

To
    determine the legitimacy of this claim of error does not require a forced march
    through the thicket of evidence of extrinsic misconduct and bad character that
    was a persistent feature of the appellants trial. The principal complaints
    have to do with evidence that the appellant:

i.        physically
    and emotionally abused the complainants and their    mother to satisfy or
    obtain compliance with his demands for   sex;

ii.       destroyed
    property in the home;

iii.      spied
    on the complainants in the shower;

iv.      had
    a video of E.F. having sex with her boyfriend;

v.       recorded
    telephone conversations M.R.F. had with a friend and hacked into M.F.s
    internet chat program;

vi.      hit
    on the complainants friends;

vii.     violated
    a no-contact order with the complainants;

viii.    lied
    to the court in prior proceedings; and

ix.      was
    a lazy, shiftless mooch who did not work, sponged off M.C., and squirreled away
    any money he did earn to buy a house for his parents.

[34]

The
    jury also heard evidence about the allegations made and later recanted in 1994.
    Several witnesses testified about these events including the complainants, their
    aunt, M.G., and the CCAS worker assigned to the file, M.P.

The Instructions of the Trial
    Judge

[35]

M.G.,
    the complainants aunt, gave evidence about the allegations of sexual
    interference made against the appellant in 1994. Trial counsel for the appellant
    objected to the reception of this evidence. She argued that it was not relevant
    to any issue before the jury. The trial judge disagreed. She acknowledged that
    the proposed evidence was not relevant to prove that the appellant committed
    the sexual assaults alleged in 1994, but considered it relevant to the
    complainants credibility that had been attacked already by the appellant.

[36]

Before
    M.G. described any contact she had with the complainants about their 1994 allegations,
    the trial judge instructed the jury:

Before this witness gives her evidence I just want to make it
    clear to you, ladies and gentlemen, youve heard quite a bit through both the
    Crown and through defence counsel with respect to the 1994 charges and the
    subsequent recanting of the charges by three of the complainants.  I want to
    make it clear to you that the reason that the Crown is calling this witness is
    not for you to decide whether the 1994 charges have been proved. Thats not
    before you.  What is before you is whether the charges that are outstanding
    that have been read aloud at the beginning of this trial have been proved.

The issue with respect to 1994 has been raised as a matter of
    credibility of the complainants; that they originally made a statement and they
    recanted it.  And the purpose of calling this witness is to assist you in
    assessing that issue with respect to credibility, to give you a better and
    fuller understanding of that incident.  But youre not to embark upon deciding
    whether or not Mr. [T.] is guilty with respect to the 1994 charges which were
    withdrawn. So this is relevant to the issue of credibility and to explain some
    background which may assist you in assessing the credibility and understanding
    the 1994 incident. But youre not to embark upon a trying of those issues.

[37]

The
    trial judge provided counsel with a written copy of her proposed final
    instructions, which included is a passage about the 1994 allegations:

We have heard a great deal of evidence about what
    happened in 1994.  It is important that you realize those charges are not
    before the Court and were withdrawn. They are before you for one purpose and
    one purpose only, that is, to assess the credibility of the witnesses in this
    case.

Fabrication is the making up of evidence.  Collusion
    is intentionally or accidentally allowing complainants to change or modify
    their stories in order that their testimony would seem more convincing or more
    similar.

The evidence with respect to the 1994 charges is
    relevant to the credibility of the complainants. It may also be relevant in
    your assessment of the credibility of Mr. [T.]. Again, you are not here to
    determine whether the 1994 charges have been proved because they were
    withdrawn.

There is evidence in the CAS notes that the
    complainants [R.], [E.] and [N.] told the CAS that they had lied about their
    original allegations made to the police when they subsequently recanted. [E.]
    and [N.] told the CAS worker that their sister [R.] told them to lie.  It is
    the evidence that is relied upon by the defence.

It is the Crowns position that this evidence must be
    placed in context and that context confirms the dominance and control of Mr. [T.]
    in the household.

[38]

In
    a brief recharge at the request of the appellants counsel, the trial judge
    added:

I reiterate that all of the evidence with respect to
    the 1994 involvement of the police and the CAS is relevant to the issue of
    assessment of credibility and provides some context with respect to the
    recantation.

[39]

In
    this case, the trial judge instructed the jury that they could not use
evidence
relevant to the offence charged in one count in assessing the adequacy of the
    Crowns proof on another count.  The instruction recited the presumption of
    innocence and advised jurors that their verdict on any count depended on their
    assessment of the evidence relating to that count and of any evidence relating
    to the credibility of the complainant on that count.  The trial judge pointed
    out that for each count, the fundamental issue was whether the conduct alleged
    by the complainant actually happened.

[40]

The
    trial judge told the jury that they could not use their
verdict
on one
    count to help them determine whether the offence alleged in any other count had
    been proven beyond a reasonable doubt. Nor did the jurors belief of one
    complainant dictate an equivalent conclusion with respect to any other
    complainant. Further, the trial judge explained, the jurors were not permitted
    to use their belief of the allegations of one complainant as evidence of his
    guilt in relation to any other complainant.

[41]

The
    jurors received a written copy of the charge.

The Arguments on Appeal

[42]

For
    the appellant, Mr. Rosen submits that the evidence of bad character and
    extrinsic misconduct admitted at trial fell into four broad categories:

i.        the
    1994 allegations;

ii.       the
    appellants violent and domineering behaviour;

iii.      the
    basis for the complainants dislike of the appellant; and

iv.      other
    extrinsic misconduct and bad character that was

inadmissible.

[43]

Mr.
    Rosen acknowledges that much of the evidence in categories i  iii, was properly
    admissible for specific purposes: to impeach the complainants credibility, to
    explain their compliance with the appellants demands or to demonstrate a
    motive to fabricate allegations against the appellant. The error here, Mr.
    Rosen says, is that the trial judge failed to properly identify the permitted
    use of the evidence and never told the jury about the prohibition against
    propensity reasoning.

[44]

As
    for category iv, Mr. Rosen submits that some of the evidence was neither
    relevant nor admissible. To make matters worse, the trial judge recited this
    evidence in her charge, but failed to instruct the jury that consideration of
    it should form no part of their deliberations.

[45]

For
    the respondent, Ms. Bartlett-Hughes takes a contrary position. She points out that
    not only was no objection taken to much of the evidence about which the
    appellant now complains, but significant portions of it were adduced by defence
    counsel to support the appellants position as advanced at trial. The appellant
    cannot have it both ways and, on appeal, wriggle out of a tactical decision
    made by experienced trial counsel.

[46]

The
    respondent points out that the evidence of extrinsic misconduct and bad
    character was inherently less prejudicial than the allegations contained in the
    indictment. The jury was instructed expressly that they could not use evidence
    given by any complainant to determine the appellants guilt on any count
    relating to any other complainant. The jurors would understand from this
    prohibition that they could not use any of the evidence of extrinsic misconduct
    to complete proof on any count.

[47]

The
    respondent says that, in combination, the mid-trial and final instructions
    about the relevance of the 1994 allegations properly confined their use to what
    was legally permissible and enjoined improper use. Added to the express
    prohibition against application across counts of the evidence of other
    complainants, the prospect of propensity reasoning contaminating the jurors
    deliberations is not realistic.

The Governing Principles

[48]

The
    principles that govern the determination of this ground of appeal are those
    that govern reception of evidence of extrinsic misconduct and its use by the
    trier of fact.

[49]

It
    is fundamental that to be receivable in a criminal trial, evidence must be
    relevant, material and admissible. When one party contends that evidence
    proffered by another party is irrelevant, immaterial or inadmissible, that
    party should object to the proffer on specific grounds: I
Wigmore on
    Evidence (Tillers Rev.)
, §18, at p. 790;
Kenneth
    S. Broun et al., 1
McCormick on Evidence
, (6th ed.) (USA: Thomson/West, 2006)
, §52,
    at p. 253.  When objection is taken to the relevance, materiality or
    admissibility of an item of evidence, the task of the trial judge is to
    determine the validity of the objection and, in turn, the receivability of the
    evidence.

[50]

A
    judge presiding over a criminal jury trial has a duty to ensure that only
    relevant, material and admissible evidence gets before the jury:
R. v. B.
    (F.F.)
, [1993] 1 S.C.R. 697, at pp. 735-736;
R. v. Hawkes
(1915),
    25 C.C.C. 29 (Alta. S.C., A.D.), at p. 34. Further, where evidence of limited
    admissibility is received, the presiding judge has an obligation to instruct
    jurors about the permitted and prohibited use of that evidence:
B. (F.F.)
,
    at pp. 733-734;
R. v. Starr
, 2000 SCC 40, [2000] 2 S.C.R. 144, at
    para. 184;
R. v. Largie
, 2010 ONCA 548, 101 O.R. (3d) 561, at paras.
    106-197. Where inadmissible evidence seeps into a criminal jury trial, the
    trial judge should instruct the jury in such a way to ensure that the evidence
    is not misused in the jurys decision-making:
R. v. A. (J.)
(1996),
    112 C.C.C. (3d) 528 (Ont. C.A.), at p. 537.

[51]

Evidence
    of an accuseds extrinsic misconduct that shows only that she or he is the type
    of person likely to have committed an offence with which she or he is charged
    is inadmissible:
B. (F.F.)
, at p. 730;
R. v. Morris
, [1983] 2
    S.C.R. 190, at pp. 201-202.  On the other hand, evidence that tends to show
    from extrinsic misconduct that an accused is a person of bad character, but that
    is also relevant and material, falls outside the general exclusionary rule,
    provided its probative value exceeds its prejudicial effect:
B. (F.F.)
,
    at pp. 730-731;
Morris
, at p. 202;
R
.
v. B. (C.R.)
, [1990] 1 S.C.R. 717, at p. 735.

[52]

The
    inherent prejudicial effect of evidence of extrinsic misconduct can infect a
    jurys deliberative process in three main ways:

i.         the
    jury may assume, from its acceptance of the evidence of extrinsic misconduct,
    that an accused is a bad person, thus likely to be guilty of the offences
    charged;

ii.         the
    jury may tend to punish the accused for the extrinsic misconduct by finding him
    or her guilty of the offences charged; and

iii.        the
    jury may become confused by the evidence of extrinsic misconduct, their
    attention deflected from the main purpose of the trial, the offences charged,
    and substitute their conclusion on the extrinsic misconduct for their verdict
    on the indictment they are trying.

See,
R. v. D. (L.E.)
, [1989] 2 S.C.R. 111, at
    pp. 127-128.  Inherent in evidence of extrinsic misconduct are both moral and
    reasoning prejudice:
R. v. Handy
, 2002 SCC 56, [2002] 2 S.C.R. 908, at
    para. 31; and
R. v. Shearing
, 2002 SCC 58, [2002] 3 S.C.R. 33, at
    para. 64.

[53]

Where
    evidence of extrinsic misconduct is admitted exceptionally in a criminal jury
    trial, the chief work of mid-trial and final instructions is prophylactic: to
    confine jury use of this evidence to its permitted purpose and to abjure
    prohibited reasoning:
B. (F.F.)
, at pp. 707-708 and 733-735. These
    limiting instructions, whether given as mid-trials or as finals, should contain
    three elements:

i.        a
    description of the evidence to which the instruction applies;

ii.       a
    positive instruction advising the jury about the use they may   make of the
    evidence (the permitted use); and

iii.      a
    negative instruction directing the jury about the use they         must not
    make of the evidence (the prohibited use).

Largie
, at paras. 106-107.

[54]

Whether
    evidence of extrinsic misconduct will be admitted by exception is determined by
    the application of principle, not pre-ordained by inclusion in or absence from
    a closed list of exceptions.  Evidence of extrinsic misconduct may be admitted
    to demonstrate a system of violent control over others, thus to explain why
    abuse could occur and continue unabated and unreported:
B. (F.F.)
, at
    p. 732.  The evidence may also be admitted as part of the narrative to provide
    context for other events, as well as to establish motive or animus:
R. v.
    F. (D.S.)
(1999), 132 C.C.C. (3d) 97 (Ont. C.A.), at paras. 22-24;
R.
    v. S. (P.)
(2000), 144 C.C.C. (3d) 120 (Ont. C.A.), at para. 31; and
R.
    v. Trotta
(2004), 190 C.C.C. (3d) 199 (Ont. C.A.), revd on other grounds,
    2007 SCC 49, [2007] 3 S.C.R. 453, at para. 46. In each case, the evidence of
    extrinsic misconduct must be relevant to some material issue, other than
    propensity, and be more probative of that issue than prejudicial through
    impermissible propensity reasoning.

[55]

In
    a trial involving several complainants and counts, but without evidence of
    similar acts, a trial judge should instruct the jury not only that they are not
    entitled to use the evidence relating to a particular count in deciding whether
    guilt has been proven on any other count, but also that they are not entitled
    to use the evidence relating to any other count to conclude that the accused is
    a person of bad character likely to have committed any offence charged:
R.
    v. M. (B.)
(1998), 42 O.R. (3d) 1 (C.A.), at para. 42;
R. v. Rarru
,
    [1996] 2 S.C.R. 165, at pp. 165-166;
R. v. W. (L.K.)
(1999), 138
    C.C.C. (3d) 449 (Ont. C.A.) at para. 93.

The Principles Applied

[56]

In
    two respects, this ground of appeal succeeds.  First, some but not all of the
    evidence to which objection is now taken should not have been admitted for any
    purpose.  Second, the jurors did not receive adequate instructions about the
    limited use they could make of the evidence that was properly admitted, or any
    instructions about the impropriety of relying upon evidence that should not
    have been admitted.

[57]

Evidence
    of the relationship among the principals permeated the trial. The evidence
    included testimony that the appellant threatened suicide to manipulate the
    complainants into having sex with him, assaulted the complainants, destroyed
    things in the home, threatened and abused the complainants mother,  spied on
    the complainants in the shower, and infringed their privacy in other ways.

[58]

Both
    parties relied on this evidence at trial.  Defence counsel adduced or further
    developed much of it in cross-examination.

[59]

The
    trial Crown pointed to this evidence to support his assertion that this conduct
    explained the apparent compliance of the complainants with the appellants
    demands for sex and accounted for the delay in disclosure.

[60]

Defence
    counsel relied upon the same evidence to argue that the complainants had a motive
    to fabricate their allegations against the appellant, as they had done in 1994:
    an animus towards him engendered by the reign of terror he conducted in their
    household. The complainants bristled at this controlling behaviour. They put
    their heads together to falsely accuse the appellant in order to be rid of him.

[61]

Much
    of the evidence of extrinsic misconduct to which objection is now taken
    involved conduct markedly less serious than what underlies the offences
    charged.  Further, a great deal of this evidence was relevant and properly
    admissible in support of the positions advanced at trial.  But some was neither
    relevant nor admissible.

[62]

Evidence
    that the appellant

i.        breached
    court orders prohibiting contact with the   complainants made in connection with
    the 1994 allegations;

ii.       breached
    the terms of a peace bond entered into in order to       resolve prior assault
    charges involving E.F. in 1999; and

iii.      lied
    under oath in prior court proceedings

was neither relevant nor admissible. This evidence
    created both moral and reasoning prejudice that was not overborne by any
    probative value on a material issue.  Its introduction created a palpable
    danger that jurors would convict the appellant based on bad personhood and that
    they would be distracted from the task at hand by allegations of perjury and
    breaches of earlier court orders.

[63]

Evidence
    that is inadmissible, but apt to foster moral or reasoning prejudice, should
    attract a curative instruction, at least as general rule. The instruction
    should identify the evidence to which it applies, then instruct jurors that
    this testimony is not an item or piece of evidence for them to consider in
    reaching their verdict and has nothing to do with their decision on whether
    Crown counsel has proven the guilt of the accused beyond a reasonable doubt.

[64]

The
    trial judge provided no curative instruction about the evidence summarized in
    paragraph [69] above. Thus, in a case of oath against oath, denial against
    allegation, the jurors heard that the appellant had lied under oath and
    disobeyed court orders on at least two prior occasions.

[65]

Evidence
    that is admissible for one purpose, but not for another, attracts a limiting
    instruction that explains the permitted and enjoins the prohibited use of the
    evidence.  The rule is of general, but not unyielding application.

[66]

This
    case involved several events and four different complainants. The jurors heard
    evidence not only of the conduct that constituted the basis of the offences
    charged, but also about uncharged misconduct and the appellants other morally
    reprehensive behaviour over nearly a decade.  In this evidentiary swamp, the
    risk of jurors submersion in moral prejudice was palpable, absent proper
    instruction.

[67]

This
    case required more than an instruction that the jurors were to consider each count
    separately and that they were not to use evidence relating to one count or
    complainant, or the verdict rendered on one count, as evidence on any other
    count or in relation to any other complainant.  What was also essential, and what
    this charge lacked, was an instruction that jurors must not rely on the
    evidence on other counts
or of other uncharged or disreputable conduct
as proof that the appellant was the sort of person who would or was likely to
    commit the offences charged:
Rarru
, at pp. 165-166;
M. (B.)
,
    at paras. 41-42;
R. v. M. (D.)
(1999), 136 C.C.C. (3d), 412 (Ont.
    C.A.), at para. 10; and
W. (L.K.)
, at paras. 92-93.

[68]

The
    instruction that prohibited use across counts of evidence and verdicts on other
    counts was correct as far as it went. But it did not go far enough to prohibit
    propensity reasoning or to remove the moral prejudice engendered by the
    evidence on the other counts and of uncharged conduct and morally reprehensible
    behaviour.

[69]

The
    impact of the improper admission of evidence of extrinsic misconduct and of
    non-direction on the prohibition against propensity reasoning can await an
    assessment of the merits of the other grounds of appeal raised by the
    appellant.

Ground #2: The Admissibility and Use of Out-of-Court Statements

[70]

The
    appellant also complains about the reception of evidence of out-of-court
    statements by the complainants and others, and the manner in which any
    admissible shards of this evidence were left for the jurors for use during
    their deliberations.

[71]

The
    assault on admissibility invokes a
mélange
of exclusionary rules
    including hearsay, bad character and prior consistent statements.  The
    complaint about deficiencies in jury instructions asserts both errors and
    omissions in advising jurors about prohibitions and restrictions on their use
    of this evidence.

The Background

[72]

The
    principal architects of these evidentiary infractions were two prosecution
    witnesses: M.G and M.P.

[73]

M.G.
    was M.C.s sister, the complainants aunt. She gave evidence about the 1994
    allegations and the family dynamic. She was a difficult witness. She disliked
    the appellant. Crown counsel at trial did little to ensure that her responses
    to his sometimes shapeless
[1]
questions did not stray beyond the boundaries marked by the rules of
    admissibility. Her lengthy and rambling answers included frequent excursions
    into areas designated no trespassing by the rules excluding hearsay, bad
    character and prior consistent statements.

[74]

Some
    examples, will illustrate.

[75]

M.G.
    testified that when N.F. was four or five years old in 1994, she (N.F.) told
    her that she was scared. When N.F. was asked to explain why she was scared, N.F.
    told her aunt that she had seen her mother, M.C., and J.T. having sex in their
    bedroom with the door open.  She then saw J.T. in the kitchen wearing a pair of
    shorts, his penis exposed.  N.F. told M.G. that J.T. made her touch his exposed
    penis.  M.G. told N.F. not to let J.T. touch her (N.F.) or any of her sisters
    and to report any of these incidents to her mother, aunt or someone whom N.F.
    trusted.  N.F. told M.G. that she had told her mother about what happened with
    J.T. but that her mother, M.C., didnt believe what her daughter told her.

[76]

The
    conduct described in the evidence of M.G. was not something about which N.F.
    testified and was outside the time period described in the indictment.

[77]

M.G.
    also described an incident that occurred on M.R.F.s confirmation day in the
    kitchen of the house where the complainants, M.C. and J.T., lived.  M.G. and
    her daughter were there, but M.G.s husband refused to attend because he didnt
    like J.T. and thought that J.T. should not be living at M.C.s home.  J.T.
    touched M.R.F.s face then rubbed her breast with his hand.  M.R.F. told J.T.
    to leave her alone.  When M.G. reported the incident to her sister, M.C. paid
    no attention to what M.G. told her.

[78]

M.G.
    spoke to M.R.F. about what she had seen. According to M.G., M.R.F. said that
    J.T. touched her often. He also watched the girls in the shower and in their
    bedrooms. He insisted that the doors to the bathroom and bedrooms remain open
    while the complainants were in those rooms.  When M.G. asked her niece about
    whether she had complained to her mother about what J.T. was doing, M.R.F.
    replied that she had told her mother about the incidents, but that M.C. did not
    believe her.

[79]

M.G.
    recounted an incident that occurred about two to three weeks after she had
    spoken to M.R.F. about J.T. touching her breasts. One Saturday morning, M.R.F.
    showed up at M.G.s house shoeless and wearing a ripped shirt.  M.R.F. reported
    that she had had a big fight with J.T. because she (M.R.F.) resisted J.T.s
    sexual advances, and his attempt to have sexual intercourse with her. M.R.F.
    stayed at M.G.s home briefly after she and M.G. reported what occurred to the
    police, who later laid charges.

[80]

M.G.
    testified that the complainants did not want M.G. to contact them.  The
    complainants told M.G. that if J.T. knew they had spoken to their aunt, he
    would cut off N.F.s head.

[81]

Counsel
    for the appellant at trial objected to the reception of evidence about the 1994
    incidents. The trial judge permitted the evidence to be given to rebut the
    defence submission that the complainants should not be believed because they
    had recanted their allegations in 1994.

The Instructions of the Trial
    Judge

[82]

The
    trial judge became concerned about the manner in which Crown counsel was
    adducing evidence from M.G. The trial judge specifically mentioned the
    introduction of hearsay. She admonished Crown counsel for not controlling the
    witness. The trial judge then allowed Crown counsel to conduct what remained of
    the examination-in-chief of the witness by asking M.G. whether she had made and
    adopted as true notes prepared by a CCAS worker in 1994. Crown counsel read the
    notes aloud in the presence of the jury, asked M.G. first whether she had said
    what the author had recorded, and then had M.G. confirm the truth of their
    contents.

[83]

In
    a mid-trial instruction, the trial judge told the jurors to ignore M.G.s
    evidence about conversations she had with the complainants because some of her
    evidence was hearsay evidence and not admissible. She explained to the jurors
    what to expect next:

Im trying to balance the case between the Crown and Defence.
    But I am going to allow the Crown to go through the CAS notes, which will
    involve some hearsay evidence but it was recorded by the CAS worker at the time
    in 1994, just so that you have that whole context to assess the credibility
    issue. Okay? So I am going to let Crown Counsel with that warning to you. And
    if an issue arises, Defence Counsel, I expect you to be on your feet.

[84]

The
    trial judge did not repeat this or an equivalent instruction in her charge to
    the jury.

The Arguments on Appeal

[85]

As
    he began his submissions on this ground, Mr. Rosen pointed out that the trial
    judge admitted evidence about the 1994 allegations over the objection of trial
    counsel. The trial judge considered that counsel had put the 1994 allegations
    in issue because she had subpoenaed records from CCAS and relied on the
    recantations in 1994 to support her position that the complainants had once
    again colluded to falsely accuse the appellant of sexual offences.

[86]

Mr.
    Rosen says that even if the defence position at trial permitted introduction of
    some evidence about the 1994 allegations and the complainants recantation of them,
    nothing permitted the reception of inadmissible hearsay, evidence of bad
    character or contraventions of the rule against prior consistent statements.

[87]

The
    limiting instruction, Mr. Rosen submits, did not go far enough. The direction
    related only to the complainants, not to the remarks attributed by M.G. to M.C.
    It also failed to enjoin propensity reasoning.  Further, the statements M.G.
    attributed to the complainants were not admissible under the recent fabrication
    exception to the rule excluding prior consistent statements because they were
    made after, not before, the motive to fabricate arose.  Nor did the trial judge
    give any limiting instructions about the permitted and prohibited use of prior
    consistent statements of a witness.

[88]

Ms.
    Bartlett-Hughes takes a contrary position.  She says that trial counsel for the
    appellant raised the issue of the 1994 complaints and their recantation in
    cross-examination of the complainants. The defence position was that, having
    colluded once to put together a false story in 1994, then truthfully recanting
    it, the complainants were doing the same thing in 2001.

[89]

According
    to Ms. Bartlett-Hughes, Crown counsel at trial relied on the complaint history
    to rebut the appellants claim that the complainants had independent or different
    reasons for fabrication in 2001: the appellant had deserted their mother,
    contributed nothing while living with them and had bought a home for his mother
    with money saved by freeloading at their home.  Besides, the appellant had
    relied on inconsistencies in the complainants accounts, thus Crown counsel was
    entitled to adduce evidence that demonstrated their consistency on other
    points.

[90]

Ms.
    Bartlett-Hughes says that these prior statements were not admitted to establish
    the truth of anything said, thus did not engage the hearsay rule. The trial
    judge never told the jury that the statements could be used for a hearsay
    purpose.  They were properly admissible as narrative and to establish context.

The Governing Principles

[91]

This
    ground of appeal engages several fundamental rules of admissibility.  Each
    requires brief, but not extended, examination.

[92]

It
    is elementary that a party who calls a witness should ensure, to the extent
    possible, that the witness gives evidence that is relevant, material and admissible
    in the proceedings.  The trial judge has an overarching responsibility, above
    and beyond that imposed on counsel, to safeguard the trial process against
    intrusion by evidence that is irrelevant, immaterial or inadmissible:
Hawkes
at p. 34.

[93]

As
    a general rule, the party who calls a witness is not permitted to ask the
    witness leading questions, in other words, questions that, by their terms,
    suggest the answer the witness should give:
R. v. Rose
(2001), 53 O.R.
    (3d) 417(C.A.), at para. 9.  Flexibly applied, the rule cedes ground to
    expediency and permits a party to ask leading questions of its own witness on
    preliminary and non- controversial issues and, where necessary, to direct the
    witness to a particular event or subject-matter:
Rose
, at para. 9. A
    trial judge also has a general discretion to allow leading questions whenever
    it appears necessary in the interests of justice:
Reference Re R. v. Coffin
,
    [1956] S.C.R. 191, at p. 213.

[94]

Critical
    to the operation of the admissibility rule that excludes hearsay is the element
    of purpose. The purpose for which the out-of-court statement is tendered
    matters in defining what constitutes hearsay because it is only when the
    statement is tendered to prove the truth of its contents that the exclusionary
    rule is implicated and the need to test the statements reliability arises:
R.
    v.

Khelawon
, 2006 SCC 57, [2006] 2 S.C.R. 787, at para. 36. 
    Out-of-court statements tendered to prove something other than the truth of
    their contents do not engage the exclusionary rule:
R. v. Evans
,
    [1993] 3 S.C.R. 653, at pp. 661-662;
R. v. Kirkby
(1985), 21 C.C.C.
    (3d) 31 (Ont. C.A.), at pp. 53-54.

[95]

Evidence
    of threats may be admissible as non-hearsay since it is the making of the
    threats, not their truth, that is of probative value:
Subramaniam v. Public
    Prosecutor
, [1956] 1 W.L.R. 965 (P.C.), at p. 970. But evidence of a
    witness prior out-of-court statements tendered to prove the truth of their
    contents is hearsay and presumptively inadmissible:
Khelawon
, at para.
    36.

[96]

Another
    exclusionary rule prohibits introduction of prior consistent statements made by
    a person called as a witness at trial.  Once again, the exclusionary rule is of
    general, but not unyielding application:
R. v. Stirling
2008 SCC 10,
    [2008] 1 S.C.R. 272, at para. 5;
R. v. Dinardo
, 2008 SCC 24, [2008] 1
    S.C.R. 788, at para. 36;
R. v. Ellard
, 2009 SCC 27, [2009] 2 S.C.R.
    19, at para. 31.  The principal justifications underlying the exclusionary rule
    are that prior consistent statements lack probative value and constitute
    inadmissible hearsay if tendered to prove the truth of their contents:
Dinardo
,
    at para. 36;
Stirling
, at para. 5; and
Ellard
, at para. 31.

[97]

Among
    the recognized exceptions to the rule generally excluding prior consistent
    statements of a witness, are recent fabrication and narrative:
Ellard
,
    at paras. 32-33; and
Dinardo
, at para. 37.

[98]

Where
    one party has made an allegation of recent fabrication in connection with a
    witness called by the opposite party, the opposite party can rebut the
    allegation by introducing other statements the witness made
before
the
    alleged fabrication arose, that are consistent with the witness trial
    testimony:
Ellard
, at para. 32. A fabrication can arise because
    outside sources have influenced the witness:
Ellard
, at para. 33;
R.
    v. B. (A.J.)
, [1995] 2 S.C.R. 413, at para. 1. To be recent, a
    fabrication need only have been made
after
the event about which the
    witness testifies. The rebutting statements must have been made
before
the alleged fabrication arose:
Ellard
at paras. 32-33; and
Stirlin
g,
    at para. 5.  The rebutting statements are not evidence of the truth of their
    contents.

[99]

Sometimes,
    prior consistent statements may be admissible as part of the narrative, to help
    the trier of fact understand how a complainants story was first disclosed:
Dinardo
,
    at para. 37;
R. v. C. (G.)
, [2006] O.J. No. 2245, at paras. 20-22. 
    The narrative exception
does

not
permit use of the prior
    consistent statements to confirm the truthfulness of the sworn allegation, but
    does permit its use to show the fact and timing of a complaint, which may help
    the trier of fact to assess truthfulness or credibility:
Dinardo
, at
    para. 37.

[100]

Both the recent
    fabrication and narrative exceptions to the rule prohibiting the introduction
    of prior consistent statements permit introduction of the prior statements for
    a limited purpose.  As with other items of evidence received for a limited
    purpose, the trial judge should instruct the jury about the limited value of
    this evidence. The instructions should make it plain that the jurors are not to
    consider the contents of the statements as proof that a crime has been
    committed:
R. v. F. (J.E.)
(1993), 85 C.C.C. (3d) 457 (Ont. C.A.) at
    p. 476.

The Principles Applied

[101]

This ground of
    appeal is well-founded.  Both M.G. and M.P. gave evidence, some of which was
    inadmissible. The trial judge did not adequately instruct the jury to ignore
    the inadmissible parts of this evidence and to confine their use of the
    admissible parts within the limits permitted by law.

[102]

M.G.s report of
    her discussion with N.F. about N.F.s observation of J.T.s exposed penis and
    his direction to N.F. to touch it, offended the exclusionary rules relating to
    hearsay and extrinsic misconduct.  Offered as proof of the truth of the
    allegations, the evidence was inadmissible hearsay.  Tendered to prove that
    N.F. made the statement M.G. attributed to her, the evidence was irrelevant
    since it was not part of the allegations contained in the indictment and N.F.
    did not recount any such incident. And in any event, the evidence revealed
    extrinsic misconduct of limited probative value and substantial prejudicial
    effect.

[103]

M.G. also
    testified that she told N.F. to tell her mother about J.T.s conduct.  N.F.
    confirmed that she had already told her mother but that her mother didnt
    believe her.  M.G.s repetition of what N.F. told her about her mothers
    response was double hearsay.

[104]

M.G. testified
    that after she had seen J.T. touch M.R.F., first on her face then on her
    breast, she asked whether J.T. had touched her often.  M.G.s repetition of
    M.R.F.s response that J.T. insisted that the complainants not close the door
    to the bathroom (when they showered) or bedroom (when they slept), so that he
    could see them naked was inadmissible hearsay. M.G. also repeated M.R.F.s
    report of her mothers disbelief when told of J.T.s conduct.  Out of the mouth
    of M.G., this evidence was double hearsay.

[105]

M.G. also gave
    evidence that her husband would not visit M.C., J.T. and the complainants
    because he disapproved of J.T. being in the house.  M.G.s husbands views
    about J.T. were irrelevant to the issues the jury had to decide. The fact that
    he and M.G. did not visit was relevant to explain the delay in reporting the
    appellants conduct, in that their presence may have encouraged the complainants
    to report their abuse earlier.

[106]

M.P., the CCAS
    worker who investigated the 1994 complaints, gave evidence about the history of
    the 1994 proceedings. Among other things, M.P. testified that during child
    protection proceedings, a judge had made a finding that the complainants were at
    risk of sexual abuse and made an interim supervision order. This evidence,
    which was inadmissible hearsay, tended to support the Crowns position that the
    1994 allegations were well-founded and the recantation false.

[107]

M.C., the
    complainants mother, did not testify at trial. M.P. gave evidence about M.C.s
    stated disbelief of the complainants allegations, of statements she attributed
    to the complainants and of remarks made by M.C. to M.G. who repeated them to
    M.P.  As proof of the truth of the assertions contained in these reports, the
    evidence was inadmissible hearsay, in some cases, double hearsay.

[108]

The record
    discloses no hearsay analysis or any attempt to consider whether any parts of
    the evidence that may have been otherwise relevant, material and admissible
    should be excluded because their prejudicial effect outweighed their probative
    value.

[109]

Early in M.G.s
    testimony, the trial judge told the jury to ignore her evidence about
    conversations she had with the complainants and that per se is not
    admissible.  The charge contained no repetition of this prohibition and no
    equivalent instruction was given about the remarks attributed to M.C.  Nothing
    similar was said about the evidence of M.P. Nothing to warn jurors off use of
    the inadmissible evidence, and nothing to confine their application of the
    admissible parts of the evidence to legitimate purposes.

[110]

An assessment of
    the consequences of these errors on the legitimacy of the verdicts rendered at
    trial should await the conclusion on the remaining grounds of appeal.

Ground #3:  The Admissibility and Use of Prior Consistent Statements

[111]

This ground of
    appeal, like its predecessors, alleges error in the reception of inadmissible
    evidence and inadequate instruction on the use of any prior statements of the
    complainants that were properly admitted.

[112]

In part, this
    ground of appeal involves consideration of evidence that has been the subject
    of discussion in connection with the first two grounds of appeal.

The Instructions of the Trial
    Judge

[113]

The trial judge
    provided counsel with a draft of her proposed final instructions. Despite her
    invitation for comment and submissions, neither counsel at trial sought any
    instructions limiting the use of the evidence that is subject to this claim of
    error.  The charge contains no limiting instructions on this subject.

The Arguments on Appeal

[114]

From the
    beginning, Mr. Rosen acknowledges that trial counsel took no real objection to
    the reception of this evidence and sought no specific instructions to limit its
    use by jurors. Despite these failures, Mr. Rosen submits, prior consistent
    statements of a witness are generally inadmissible because they lack probative
    value. No exception applies here. These statements could not shelter under the
    recent fabrication exception because none were made
prior
to the
    motive to fabricate, which originated in 1994 and persisted throughout.

[115]

Mr. Rosen says
    that these statements were not admissible under the narrative exception, but
    even if they were, the trial judge failed to give jurors appropriate
    instructions confining their use to what the law permits and ensuring that jurors
    did not use them as proof of the truth of what was said.

[116]

Ms.
    Bartlett-Hughes concedes that, as a general rule, prior consistent statements
    are not admissible in criminal trials unless they fall within a recognized
    exception to the exclusionary rule. Here, she submits, the prior consistent
    statements were properly admitted as narrative, to rebut the allegations that
    the 2001 claims had been recently fabricated, and to respond to the claim of
    collusion.

[117]

Ms.
    Bartlett-Hughes submits that the usual limiting instructions were not required
    here. Trial counsel for the appellant did not seek limiting instructions, which
    are not always required anyway, especially where, as here, an accused relies
    upon the statements to support his position at trial.  And besides, the jury
    would have understood, from the charge as a whole, that they were not to use
    the statements as evidence of the truth of what the complainants said.

The Governing Principles

[118]

Among the
    exceptions to the general rule that limiting instructions are necessary when
    prior consistent statements have been received in evidence are cases in which
    the defence relies on the prior statement, or where the prior statement was not
    offered to prove the underlying facts, or where the concern over
    self-corroboration and bolstering the witness reliability is not present:
Ellard
,
    at para. 43;
Demetrius
, at para. 22;
S. (P.)
, at paras. 62-63.

[119]

The appellant
    also complains that M.P. gave inadmissible expert opinion evidence. A brief
    reference to some basic principles governing the admissibility of expert
    opinion evidence is sufficient to determine the validity of this complaint.

[120]

The
    admissibility of expert opinion evidence depends upon the application of four
    criteria:

i.        relevance;

ii.       necessity;

iii.      absence
    of any exclusionary rule; and

iv.      a
    properly qualified expert.

See,
R. v. Mohan
, [1994] 2 S.C.R. 9, at p.
    20.

[121]

Necessity is not
    judged by a standard that is too stringent. The opinion proffered must be
    necessary in that it provides for jurors information that likely falls outside
    their experience and knowledge.  If jurors are unassisted by persons with
    special knowledge of a subject, they are unlikely to form a correct judgment
    about it:
Mohan
, at pp. 23-24.

[122]

The opinion
    proffered by an expert must not fall foul of any exclusionary rule of evidence
    separate and apart from the opinion rule itself.  An opinion that lugs in
    double hearsay or evidence of bad character is rejected for contravention of
    the hearsay or character rules even if it meets the remaining criteria for
    reception as expert evidence:
Mohan
at p. 25.

[123]

To give expert
    opinion evidence about a subject, a witness must have acquired special or
    peculiar knowledge through study or experience about the subject on which the
    witness proposes to testify:
Mohan
, at p. 25. The expert must also
    stay within and not stray beyond his or her area of expertise:
R. v.
    Marquard
, [1993] 4 S.C.R. 223, at p. 244.  We impose upon opposing counsel
    an obligation to object when an expert ventures beyond the proper limits of his
    or her expertise:
Marquard
, at p. 244.

The Principles Applied

[124]

Putting to one
    side, inadmissible portions of M.P.s evidence discussed earlier, I would not
    give effect to the majority of the appellants complaints grounded on wrongful
    admission of and inadequate instruction on evidence of prior consistent
    statements of the complainants.

[125]

In the rear view
    mirror of appellate review, what at first appears as substance may turn out to
    be shadow on closer examination. Our job is appellate review, not academic scrutiny.
    We determine whether the proceedings under review were fair, not whether they
    were perfect. What might be cause for reversal in one case, may pass muster in
    another.

[126]

In this case,
    the defence position at trial was that the allegations of serial sexual
    offences against the complainants over many years were complete fabrications.
    Pure fiction. The complainants disliked the appellant from the beginning.  He
    made and enforced rules.  He didnt work. He was a freeloader. All take and no
    give.

[127]

In the
    circumstances of this case, the prior consistent statements of the complainants
    were admissible under the narrative exception to the exclusionary rule. They
    provided background to the story, chronological cohesion, and they eliminated
    gaps that could have diverted jurors attention from the central issue:
F.
    (J.E.)
, at p. 474.

[128]

The narrative
    exception cannot sustain the admissibility of M.P.s evidence that her investigation
    validated the earlier claims of abuse and that a judge made a supportive
    finding. Further, M.P.s prediction that the complainants would recant, and her
    view that the recantation was false, well exceeded the reach of the exception,
    not to mention the opinion rule.

[129]

The trial judge
    did not include a general instruction about the evidentiary value of prior
    consistent statements in her charge to the jury.  In a brief recharge, in
    response to an objection by the appellants trial counsel, the trial judge
    instructed the jury that all the evidence about the police and CAS involvement
    in 1994 was relevant to the issue of assessment of credibility and provides
    some context with respect to the recantation. These instructions were
    inadequate to confine jury use of admissible narrative and to ensure that the
    inadmissible parts of M.P.s evidence played no part in the jurys deliberation
    or decision.

Ground #4: The Evidence of Post-Offence Conduct

[130]

This ground of
    appeal focuses on three discrete incidents about which evidence was given at
    trial and the trial judges treatment of them in her charge.

The Background

[131]

The complainants
    alleged, among other things, that the appellant took them to the apartment of
    his female friend, C.O, to have sex with them. During the appellants
    preliminary inquiry in 2005, D/C Stuart, the investigating officer, went to
    C.O.s apartment to confirm her place of residence for service of a subpoena to
    compel her attendance as a Crown witness at the preliminary inquiry.  The
    appellant answered the door. The officer had to put her foot in the door to
    prevent the appellant from closing the door in her face.

[132]

The second
    incident occurred during the CCAS investigation in 1994.  M.P., the CAS worker
    assigned to the investigation, explained that she tried to meet with the
    appellant about the allegations.  The appellant refused to do so.

[133]

The third
    incident was described by M.F. in a videotape admitted under s. 715.1 of
    the
Criminal Code
at trial. In that statement, M.F. said that, after
    the appellants relationship with M.C. ended, his brother came to the
    complainants home to pick up J.T.s computer.  J.T. remained in the car
    outside. J.T.s brother gave M.F. a computer disk and told her that there was a
    message on the disk. M.F.s computer could not read the disk. The appellants
    brother called M.F. over to speak to the appellant on the brothers cell
    phone.  M.F. refused.  M.F. spoke to J.T.s father by cell phone.  The father
    told her to protect J.T.

The Use of the Evidence at Trial

[134]

Counsel for the
    appellant at trial did not object to the reception of the evidence about the
    incident at the door to C.Os apartment or to the admissibility of the
    videotape of M.F. made under the auspices of s. 715.1 of the
Criminal Code
.
     Counsel did object to the evidence from M.P. about the appellants refusal to
    meet with her in 1994.  The trial judge told the jury that the prosecutors
    question that elicited the evidence was not appropriate and the evidence was
    irrelevant.

[135]

In her final
    instructions to the jury, the trial judge summarized the evidence of the
    appellants conduct at the door to C.O.s apartment and left the evidence about
    the computer incident to the jury as evidence of post-offence conduct.  Neither
    instruction attracted an objection from the appellants trial counsel.

The Arguments on Appeal

[136]

For the
    appellant, Mr. Rosen says that the evidence about the incident at the apartment
    door and about the appellants refusal to meet with the CCAS worker in 1994 was
    irrelevant and inadmissible.  The evidence lacked probative value, thus was
    irrelevant.  Further, the reception of the evidence infringed the appellants
    right to silence, thus exacted an evidentiary price for the exercise of a
    constitutional right.  The trial judge provided no limiting instruction about
    the door incident and her instruction about the appellants refusal to meet
    with the CAS worker was inadequate to prevent impermissible reasoning.

[137]

Mr. Rosen
    contends that the computer return incident described in M.F.s videotape
    admitted under s. 715.1 was not properly admissible under the statutory
    provision. It did not fairly fall within the phrase the acts complained of in
    the section. Further, this evidence, freighted with speculation, was
    inadmissible as evidence of post-offence conduct and should never have been
    left to the jury on that basis.

[138]

For the
    respondent, Ms. Bartlett-Hughes rejects the characterization of the apartment
    door incident as evidence that implicates the appellants right to silence.  To
    the contrary, she submits, this evidence demonstrates an attempt by the
    appellant to obstruct service of a subpoena on a witness that he knew had
    material evidence to give.  The brief factual reference to the evidence in the
    charge without specific instructions about its use caused the appellant no
    prejudice, a consequence best illustrated by experienced trial counsels
    failure to object.

[139]

Ms.
    Bartlett-Hughes acknowledges that the trial Crowns question seeking a response
    that the appellant refused to meet with the CCAS worker, M.P. in 1994 was
    improper. But, she says no harm, no foul.  The witness did not reply.  The
    judge immediately told the jury that the question was inappropriate, and the
    response sought irrelevant and not part of their consideration.

[140]

In connection
    with the videotaped statement of M.F. admitted under s. 715.1 of the
Criminal
    Code
, Ms. Bartlett-Hughes submits that trial counsel had an opportunity to
    challenge the admissibility of this evidence, or seek to have it edited to
    exclude reference to the computer recovery incident, but did neither.  The
    trial judges factual recital of the evidence in her charge pointed out that
    the reference protect [J.T.] was hearsay and not properly before the jury.  The
    appellant testified that he remained outside when his brother attended to
    recover the computer.  Thus, it was open to the jury to conclude that the
    appellant was fully complicit in this incident that the jury could further
    infer was for an improper purpose. The instructions given on post-offence
    conduct ensured that this evidence was not improperly used.

The Governing Principles

[141]

The issues
    raised require brief reference to the principles that govern evidence of
    post-offence conduct, the right to silence and the admissibility of videotaped
    evidence under s. 715.1 of the
Criminal Code
.

[142]

In the law of
    evidence, the descriptive post-offence conduct is a term of art.  It is not a
    neutral term that embraces any and all behaviour that occurs after a crime has
    been committed, only behaviour that is probative of guilt:
R. v. Turcotte
,
    2005 SCC 50, [2005] 2 S.C.R. 519, at para. 37. Evidence of post-offence conduct
    is circumstantial evidence which, like other circumstantial evidence, will be
    relevant and admissible according to whether it has some tendency, as a matter
    of logic, common sense and human experience, to help resolve the issues in the
    case:
R. v. White
, 2011 SCC 13, [2011] 1 S.C.R. 433, at para. 140; and
R. v. Cornelius
, 2011 ONCA 551, 283 O.A.C. 66, at para. 19.

[143]

Evidence of
    anything done by an accused after the commission of an offence is not subject
    to a special warning.  As a general rule, it is for the jury to decide whether,
    on the basis of the evidence as a whole, evidence of an accuseds post-offence
    conduct is related to the commission of the offence charged rather than to
    something else. It is also for the jury to decide how much, if any, weight it
    should assign to this evidence in its final decision:
White
, at para.
    137; and
Cornelius
, at para. 19.  Evidence of post-offence conduct
    could include evidence of an accuseds attempt to influence a witness or to
    obstruct police access to witnesses.

[144]

It is trite that
    everyone has the right to remain silent when questioned by police:
Turcotte
,
    at para. 41. It is of no moment to the right to remain silent whether the
    person asked questions is within the states power and control or not:
Turcotte
,
    at para. 51. The right to silence would be an illusory right, a mere
    shibboleth, if the decision not to speak to the police could be invoked by the
    Crown as evidence of guilt:
Turcotte
, at paras. 44-46. In the absence
    of a statutory obligation to do so, refusal to assist child protection
    authorities should equally not constitute an item of evidence in the
    prosecutions case.

[145]

Where evidence
    of an accuseds silence is admitted, a trial judge should instruct the jury
    about

i.        the
    proper purpose for which the evidence was admitted
[2]
;

ii.       the
    impermissible inferences that must not be drawn from the    evidence of
    silence;

iii.      the
    limited probative value of silence; and

iv.      the
    dangers of relying on evidence of silence.

See,
Turcotte
, at para. 58.

[146]

Section 715.1 of
    the
Criminal Code
permits the reception of a videotaped statement of a
    complainant or witness under 18 at the time an offence is alleged to have been
    committed, provided certain statutory requirements have been satisfied. The
    provision does not authorize the introduction of evidence that offends other
    admissibility rules.  Editing may be required to ensure compliance with these
    rules:
R. v. L. (D.O.)
, [1993] 4 S.C.R. 419, at pp. 429 and 461;
R.
    v. F.

(C.C.)
, [1997] 3 S.C.R. 1183, at paras. 51-55; and
R.
    v. Toten
(1993), 14 O.R. (3d) 225 (C.A.), at p. 249.

[147]

Section 715.1 permits
    introduction of evidence to the extent that the witness or complainant
    describes the acts complained of. References to other conduct not encompassed
    by the indictment or to conversations that form no part of the acts complained
    of are not rendered admissible by s. 715.1:
Toten
,
at p. 248; and
F. (C.C.)
,
at para. 54.

The Principles Applied

[148]

This ground of
    appeal contests the admissibility of evidence of the appellants conduct on
    three discrete occasions, years apart, and the adequacy of the trial judges
    instructions to the jury about the use of this evidence in their
    deliberations.  Only one  has merit.

[149]

First, D/C
    Stuart gave evidence that the appellants reaction when the officer arrived at
    C.O.s door to confirm her address for service of the subpoena to compel her
    appearance at the appellants preliminary inquiry.

[150]

Evidence that an
    accused attempted to interfere with service of a subpoena on a person whom she
    or he knew had material evidence to give in the accuseds prosecution may be
    relevant and admissible as part of the prosecutions case.  As a matter of
    logic, common sense and human experience, an attempt by an accused to obstruct
    justice in the collection of prosecution evidence after an alleged offence may
    help a jury to resolve the issues in a case.  It remains for the jury to
    decide, on the basis of the evidence as a whole, whether this post-offence conduct
    was related to an offence charged, or to something else, and if so, how much
    weight, if any, to assign to it in reaching their ultimate conclusion:
White
,
at para. 137; and
Cornelius
,
    at para. 19.

[151]

As a general
    rule, circumstantial evidence of what the appellant did after the commission of
    the alleged offence requires no special warning to ensure proper jury use of
    the evidence:
White
, at para. 137; and
Cornelius
, at para.
    19.  The jurors received no specific instruction about this evidence, either
    when it was admitted or later in the charge.  Special instructions may be
    required in instances where jurors may attach more weight to the evidence than
    warranted:
White
, at para. 137; and
Cornelius
, at para. 19. 
    But that is not the case here.  The jurors could be trusted to use their own
    experience and common sense to determine what weight to assign to it when
    considered with the rest of the evidence.

[152]

The appellant
    mischaracterizes this evidence as an exercise of his right to remain silent.
    The conduct here had nothing to do with the appellants refusal to respond to
    police questioning or other investigative procedures.

[153]

Second, evidence
    that the appellant refused to speak to a CCAS worker, M.P., in connection with
    the 1994 allegations and investigation was not fully developed at trial because
    the trial judge intervened after the question designed to elicit the evidence
    had been asked.

[154]

In the absence
    of some statutory obligation, of which none is cited here, the appellant was
    not required to answer any questions of M.P., the CCAS worker assigned to
    investigate the allegations. To require him to do so brushes uncomfortably
    close to an infringement of the appellants right to silence:
Turcotte
,
    at para. 51.  This is not a case in which the appellant raised any issue that
    rendered his silence after inquiry relevant:
Turcotte
, at para. 49. 
    No one suggested that evidence of this refusal, which occurred in 1994, was
    admissible as narrative:
Turcotte
, at para. 58.

[155]

When M.P. was
    asked about what her next step was in her investigation, she began I also made
    efforts to try and meet with Mr. [T.] but he refused. He had contacted .  Defence
    counsel objected.  The trial judge excluded the jury and the witness.  After a
    brief recess, the trial judge said:

The issue was about whether Mr. [T.] gave a statement.  Its
    irrelevant and not part of your consideration.

[156]

The trial judges instruction lacked the detail required
    under
Turcotte
, in particular
    because what the judge said did not describe the prohibited inferences from silence.
    That said, defence counsel sought no further or more specific instruction. I
    would not give effect to this complaint.

[157]

The final complaint
    about evidence of the appellants conduct after the alleged offences has to do
    with the recovery of his computer from the complainants home after the
    relationship with M.C. ended. The evidence was recorded on the videotape of
    M.F. admitted under s. 715.1 of the
Criminal Code
.

[158]

The trial judge did not
    conduct a
voir dire
to
    determine the admissibility of the videotape under s. 715.1. Neither counsel
    requested a
voir dire
.
    Defence counsel at trial did not ask the trial judge to edit the videotape to
    delete what appellate counsel says is inadmissible.

[159]

Section 715.1 of the
Criminal
    Code
does not permit the introduction
    of everything contained on the videotape into evidence. The provision permits
    introduction of the complainants description of the acts complained of:
Toten
, at p. 248. The computer incident to which the
    complainant referred on the videotape was not any of the acts complained of. Rather,
    it occurred after the appellant had left the complainants home.  The
    description of the incident was offered as evidence of post-offence conduct,
    essentially a thinly-veiled attempt to dissuade M.F. from reporting abuse. The
    adoption of the videotape that s. 715.1(1) requires does not expand its
    contents or the admissibility of its contents beyond an account of the acts
    complained of.

[160]

The trial judge was
    wrong in admitting the videotape under s. 715.1 without editing the computer
    retrieval references that the statute does not permit to be included. The trial
    judge erred further in failing to instruct the jury about the inadmissibility
    of this evidence.

THE IMPACT OF THE ERRORS ON THE VERDICT

[161]

Errors in the
    admission of evidence and errors or omissions in jury instructions do not
    always require a new trial. Some are harmless, others serious.  Both may be
    forgiven on appellate review.  Harmless errors have no impact on the verdict
    rendered at trial.  Serious errors usually require a new trial. But, sometimes,
    serious errors happen in a case in which the evidence against an accused is so overwhelming
    that the errors caused the accused no substantial wrong or miscarriage of
    justice, thus the trial verdict will stand:
R. v.

Van
, 2009
    SCC 22, [2009] 1 S.C.R. 716, at paras. 34-36;
R. v.

Illes
,
    2008 SCC  57 2001 SCC 86, [2008] 3 S.C.R. 134, at para. 21; and
R. v. Khan
,
    2001 SCC 86 [2001] 3 S.C.R. 823, at paras. 29-31.

[162]

To determine the
    impact of the errors in this case, we must be mindful of the circumstances in
    which those errors and omissions occurred.

The Positions of the Parties at
    Trial

[163]

In this case the
    jury saw and heard five principals give irreconcilable accounts of a
    relationship that lurched along for seven years.  Four recounted serial sexual
    abuse. One said nothing of the sort ever happened. Other witnesses testified,
    but none had first-hand evidence to give.

[164]

The Crowns
    proof of the essential elements of any offence charged in the indictment
    depended upon the jurys acceptance of each complainants evidence on that
    count. The controversy joined was whether the offences charged ever occurred.

[165]

On one side of
    the controversy, the complainants, four sisters, gave evidence about their
    serial sexual abuse by the appellant at different times and places and in
    different circumstances.

[166]

On the other
    side of the controversy, the appellant denied that he sexually interfered with
    any of the complainants at any time during his common law relationship with their
    mother.

[167]

To unmask the
    obvious, the credibility of the protagonists and the reliability of their
    evidence occupied centre stage in this trial.  Any evidence from witnesses
    other than the principals, that enhanced or appeared to support the credibility
    of the complainants and the reliability of their accounts, on the one hand, or that
    diminished those of the appellant, on the other, was of crucial importance to the
    resolution of the core issue the jury had to decide.  Thus, it fell to the
    trial judge to ensure that only admissible evidence entered before the jury and
    that evidence of limited admissibility that was received was confined to its
    permissible use by timely and adequate judicial instructions.

The Errors and the Verdict

[168]

Evidence
    admitted by the trial judge, largely without objection by the appellants
    counsel at trial, included evidence that was irrelevant and evidence of
    extrinsic misconduct, hearsay and double hearsay, opinion and prior consistent
    statements that fell foul of the exclusionary effect of the applicable admissibility
    rules.  Curative instructions were lacking.

[169]

Further,
    although the trial judge did tell the jury that they were to confine their
    decision on each count to
evidence
that related to that count and not
    to let the
verdict
on one count dictate their conclusion on another,
    the trial judge never told the jury, as she was required to do, that they must
    not rely on the evidence on other counts or of other uncharged or disreputable
    conduct as proof that the appellant was the sort of person who would, or was
    likely to, commit the offences charged:
Rarru
, at pp. 165-166; and
M.
    (B.)
, at paras. 41-42.

[170]

The errors here
    were not harmless. Inadmissible evidence was received.  Curative instructions
    were not given to disabuse jurors minds of evidence that they could not use in
    reaching their verdict. Further, judicial instructions did not confine evidence
    of limited admissibility to its permitted use and enjoin what was prohibited.

[171]

The serious
    errors committed here can be saved harmless only if the evidence properly
    admitted was so overwhelming that no substantial wrong or miscarriage of
    justice has occurred.  The evidence in this case permits of no such conclusion.

CONCLUSION

[172]

In the result, I
    would allow the appeal from conviction, set aside the jurys verdicts and order
    a new trial on all counts.  In the circumstances, I do not reach the appeal
    from sentence.

David Watt J.A.

I agree D. OConnor
    A.C.J.O.

Released: March 21, 2012 DOC





*
Karakatsanis J.A. did not participate in this judgment.



[1]
For example, just before we broke briefly I had asked you to take your mind
    back to specifically 1994 and any events that you happened to observe that you
    would like to share with us.



[2]
Evidence of silence may be admissible in some cases, as for example, where an
    accused raises an issue that renders his or her silence relevant:
Turcotte
,
    at paras. 48-50.


